Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2015

                                      No. 04-15-00110-CV

             IN RE THE ESTATE OF WILLIAM H. MCNUTT, DECEASED,

                         From the County Court, Kimble County, Texas
                                     Trial Court No. 2284
                           Honorable Joe Loving, Jr., Judge Presiding


                                         ORDER
       On November 23, 2015, appellants filed a post-submission letter brief and requested the
Clerk of this Court distribute it to the panel members. Appellants did not move for leave to
submit a letter brief.

       Local Rule 8.5(b) requires that “[i]f a party wishes to file a post-submission brief that has
not been requested by the Court, the party must obtain the Court’s permission.”

       Because the letter brief was filed without permission to file a post-submission brief, the
post-submission letter brief is stricken from the record subject to re-filing in accordance with
Local Rule 8.5(b).

       It is so ORDERED on December 1, 2015.


                                                             PER CURIAM


       ATTESTED TO: __________________________________
                    Keith E. Hottle
                    Clerk of Court